Citation Nr: 1417817	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-28 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right elbow nerve transposition, claimed as a right elbow condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to August 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran had requested a hearing before a member of the Board.  As he failed to report to a scheduled April 2013 Travel Board hearing without good cause, his hearing request was deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  In June 2013, the Board remanded this claim to obtain a VA examination.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. While in service, the Veteran had an ulnar nerve transplantation to treat pain and a snapping sensation in his right elbow, as well as numbness in the fourth and fifth fingers of his right hand.

2. The Veteran continued to have symptoms related to his right elbow, and was discharged from service due to the condition.

3. The Veteran currently experiences intermittent symptoms of numbness and tingling in his fourth and fifth fingers of his right hand and a snapping sensation in his elbow.  As these are the same symptoms he had in service that were never fully resolved, they are at least as likely as not related to his in-service right elbow injury.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's residuals of a right elbow nerve transposition were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


ORDER

The claim of entitlement to service connection for residuals of a right elbow nerve transposition, claimed as a right elbow condition, is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


